Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022, has been entered.

Information Disclosure Statement
	The Information Disclosure Statement filed on March 11, 2022, has been considered by the examiner.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to compound of Formula I, or a pharmaceutically acceptable salt thereof, pharmaceutically acceptable composition thereof, and a method for the treatment of depression comprising the administration of a therapeutically effective amount of the compound or pharmaceutically acceptable salt thereof according to claim 1 to a patient in need thereof, is allowed as being neither anticipated by nor obvious over the closest prior art.

Urwyler et al. in Journal of Medicinal Chemistry (2009), 52(16), 5093-5107 (IDS dated 11/20/2020, NPL Cite No. 2), is representative of the closest prior art.  Urwyler discloses, in Table 3, benzothienyl compounds structurally related to the compounds of instant Formula (I) that exhibit affinity for the glycine recognition site of the N-Methyl-D-aspartate (NMDA) receptor complex.

    PNG
    media_image1.png
    140
    278
    media_image1.png
    Greyscale
          	
    PNG
    media_image2.png
    164
    273
    media_image2.png
    Greyscale

Instant Formula (I)			       Compound of Urwyler
The difference between the compounds of Urwyler and those of instant Formula (I) is that the claimed compounds 1) require a nitrogen atom instead of a carbon atom at the 5 position, and 2) a hydrogen atom at the position corresponding to R5.  Urwyler neither teaches nor suggests replacing the C5 carbon with a nitrogen atom, much less said nitrogen in combination with a group at the position corresponding to R5 that is not a hydrogen atom.  As such, one of ordinary skill in the art would not have been motivated to modify the compounds of Urwyler with these features with a reasonable expectation of providing a compound with affinity for the glycine recognition site of the NMDA receptor
The specification discloses that compounds of instant Formula (I) function as ester prodrugs (i.e. are converted to the “parent” carboxylic acid) when administered to male Sprague Dawley rats (Table 4).  The specification (Example 4) discloses that a compound of instant Formula (I) was effective in the rat forced swim test, an art-recognized model for assessing antidepressant-like behavior (See Slattery et al. in  Nature Protocols 7, 1009 – 1014 (2012)).  et al. disclose in Progress in Neuropsychopharmacology& Biological Psychiatry 92, 387 – 404 (2019) that preclinical animal models numerous modulators of the glycine site of NMDA receptors demonstrated pro-cognitive and antidepressant-like effects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 – 28, 33 – 34 and 37 – 42 are allowed. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628